10
il
12
13
14
15
16
17
18
19

2]
22
23
24
aS
26
27
28

A. BOLTON
3126 Shattuck Avenue RECr

IViz
Berkeley, California, 94705 YEIVED
Phone: (510) 540-0878 SEP 9
47 2019
A. BOLTON, IN PRO PER CLERK Yoo Y. SGONG
ORTH Distaion se'CT Courr

UNITED STATESDISTRICT COURT
NORTHERN CALIFORNIA DISTRICT

 
  
 

A. BOLTON Case No.: 3:19-CV-05212-J§

Plaintiff(s), PLAINTIFFS' FIRST AMENDEI
COMPLAINT FOR DAMAGES

)

)

)

)

VS. )

)

JESSE H. GRANT, JONATHAN P. ) JURY TRIAL DEMANDED
LOELIGER, PETER J. HONG, DAVID )
BRANNIGAN, CITY OF BERKELEY, and )

DOES 1-100, inclusive, )

)

)

)

)

)

)

)

Defendant(s).

 

Plaintiff hereby alleges as follows:
INTRODUCTION

1. A. On or about the evening of January 27, A.D. 2018, in Berkeley, California, Defendants,
OFFICER JESSE H. GRANT, OFFICER JONATHAN P. LOELIGER, SEARGANT PETER J.
HONG, DAVID BRANNIGAN, and DOES 1-100 ("Defendants") with retaliation, stalked, sexually
assaulted/abused, and re-victimized Plaintiff, A. Bolton ("Plaintiff"), causing Plaintiff, at least,
significant physical and emotional harm. Based on Defendant's actions and sexually offensive
contacts, Plaintiff brings this lawsuit to seek, but not limited to, vindication of Plaintiffs' dignity,
personal right of bodily integrity and to be compensated for the serious harms caused by Defendants.

B. This is a Complaint for damages and other appropriate relief based upon Defendant's
purposeful sexual assault/abuse and battery against Plaintiff, and, related repeated re-victimizations.

I
PLAINTIFFS FIRST AMENDED COMPLAINT FOR DAMAGES

 
“ao SN DH AH Ee WH

Oo

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

In this action, in part, Plaintiff alleges assault, battery, and sexual battery under California Civil
Code §1708.5, Defendants ‘violation of Plaintiff $ federal civil rights under 42 U.S.C. 9983 and
the First, Fourth, Fifth, Eighth, Fourteenth Amendment, amongst other civil rights and criminal
violence, and, violations.

PARTIES

2. At all times herein mentioned Plaintiff A. BOLTON (hereinafter "Plaintiff") was and is a
resident of Alameda County, State of California. (Doc. 1, 10, 15)

3. At all times herein mentioned JESSE H. GRANT (hereinafter "OFFICER GRANT" or
"“GRANT"), was and is and employee or agent of defendant CITY OF BERKELEY. His background
includes, CITY OF OAKLAND POLICE DEPARTMENT: Notorious for racial profiling, excessive
force, and sexual abuse.

4, At all times herein mentioned JONATHAN P. LOELIGER (hereinafter "OFFICER
LOELIGER" or "LOELIGER"), was and is and employee or agent of defendant CITY OF
BERKELEY.

5. At all times herein mentioned PETER J. HONG (hereinafter "SGT. HONG" or "HONG"),
was and is and employee or agent of defendant CITY OF BERKELEY.

6. At all times herein mentioned DAVID BRANNIGAN (hereinafter "BRANNIGAN"), was
and is and employee or agent of defendant CITY OF BERKELEY.

7. At all times herein mentioned CITY OF BERKELEY (hereinafter "BERKELEY") was and
is a public entity duly organized and existing as such under the laws of and in the State of California,

8. A. Defendant CITY OF BERKELEY has refused to produce records and police reports in
response to Plaintiff's requests for complete records and information. Plaintiff reserves the night to
amend this complaint with further facts and substituting individuals for DOE Defendants after
receiving Defendants reports and records in this matter.

B. Plaintiff is informed and believes, and thereon alleges, that each of the Defendants was at all
material times an agent, servant, employee, partner, joint venturer, co-conspirator, and/or alter ego

of the remaining Defendants, and in doing the things herein alleged, was acting within the course

2
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 
bk WwW NY

tn

oO CO ~T1 DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

and scope of that relationship. Plaintiff is further informed and believes, and thereon alleges, that
each of the Defendants herein gave consent, aid, and assistance to each of the remaining

C. Defendants, and ratified and/or authorized the acts or omissions of each Defendant as
alleged herein, except as may be hereinafter otherwise specifically alleged.

D. At all material times, each Defendant was jointly engaged in tortious activity, and an
integral participant in the conduct described herein including the wrongful search, seizure, and use

of excessive force, and sexual battery against the Plaintiff, resulting in the deprivation of
Plaintiff's constitutional nghts and other harm.

E. At all material times, each Defendant acted under color of the laws, statutes, ordinances,
and regulations of the State of California and the CITY OF BERKELEY.

F. The acts and omissions of all Defendants as set forth herein were at all material times
pursuant to the actual customs, policies, practices and procedures of Defendant CITY OF
BERKELEY.

G. Plaintiff is informed and believes and thereon alleges that each of the defendants designated
as a DOE is intentionally and negligently responsible in some manner for the events and happenings
herein referred to, and thereby legally caused injuries and damages as herein alleged. The true
names and capacities of DOES 1 through 100, inclusive, and each of them, are not now known to
plaintiff who therefore sues said defendants by such fictitious names. Plaintiff will amend this
complaint to show their true names and capacities when the same have been ascertained.

JURISDICTION AND VENUE

9. This action arises under Title 42 of the United States Code, Section 1983. Title 28 of
theUnited States Code, Sections 1331 and 1343 confers jurisdiction upon this Court. The unlawful
acts and practices alleged herein occurred in Berkeley, California, which is within this judicial
district. Title 28 United States Code Section 1391(b) confers venue upon this Court.

CLAIMS STATUTES
10. On or about July 20, AD 2018, Plaintiff served an Administrative Claim for Damages on

the City of Berkeley. The City of Berkeley rejected Plaintiffs’ claim on or about August 8, AD 2018.

3
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
ast

No

eo BH SN DB TH PP W

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Plaintiff timely and properly filed a tort claim pursuant to Cal. Gov. Code §910 et seq., and this
action is timely filed within all applicable statutes of limitation.
STATEMENT OF FACTS

11. Plaintiff, A. Bolton is A. Bolton. (A. Bolton, Doc. 1, 10, 15).

12. A. On 1/27/AD 2018, about 745pm, while innocent Plaintiff sat peacefully on stopped and
parked bicycle, facing the front stairs by a street sidewalk, near University/San Pablo Ave, Berkeley,
CA. When, suddenly, ambushed Plaintiff's hands, at the wrists, were violently yanked from behind
off the handlebars, into hurting handcuffs, without any lawful cause, by two unknown assailants.
Known later as Defendants GRANT, and LOELIGER. Hapless Plaintiff, in obvious and great pain,
pled for help! But, GRANT without cause escalated the encounter. Yelling "shut up!" And, with
mockings, began beating Plaintiff with closed fist on Plaintiff's head; at face; and, upper body.
Defendants had no warrant to enter/intrude on Plaintiff's bodily integrity/person and privacy, no
consent, and no true legal justification to do so either.

B. Plaintiff had committed no crimes, and behaved peacefully and lawfully throughout the
incident. Defendant GRANT, by sexual battery, beat and ripped off Plaintiff's clothes, illegally
forcing Defendants' way into Plaintiff's bodily integrity and privacy, and Defendants LOELIGER,
HONG, and DOE joined or fundamentally assisted the forced entry/intrusion, and all Defendants
illegally searched Plaintiff's bodily integrity and privacy. In the course of this illegal entry/intrusion,
and Plaintiff's pleas against it, Defendant GRANT, assisted by Defendant LOELIGER, violently
grabbed and handcuffed Plaintiff, and very forcefully swung, dragged, jack hammered and twisted
Plaintiff on the bicycle, slamming, dragging and pounding Plaintiff's private parts into the bicycle
seat, and forcefully felling both the bicycle, and, eventually --- after more ("buck breaking") beating,
twisting, riding and jack hammering of GRANT against/on handcuffed Plaintiff's bodily integrity,
Plaintiff's legs fell from under Plaintiff. Landing on the front stairs, just as bystanders came. They
spoke. But, only shortly interrupting Defendants assailants abuse and laughter. During abuse,
traumatized and seriously injured Plaintiff, asked Defendants, "were they rapists!?" They laughed

and mocked Plaintiff more so. And, by their actions, as to answer in the affirmative, they continued

4
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES
wn Fb WY bw

Oo PO ~ DT NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

to unlawfully strip off Plaintiff belongings. Accompanied with repeated race-ridiculing questions,
like, "why do you wear this?".

C. Plaintiff never threatened officers, and Defendants had no Justification to use any force
against Plaintiff.

D. Standing over harmless, stripped, and obviously serious trauma injured Plaintiff, Defendants
mocked, spit on, brandish weapon, and, shined blinding lights directly at eyes/face/person to further
hurt and humiliate handcuffed Plaintiff. Also, flipping and setting fallen bicycle upside down, to
unlawfully search and seize its serial numbers, hoping to further criminalizing Plaintiff.

E. After some time, HONG arrived. Although Plaintiff pled from the outset for help with
serious injuries caused by Defendants’ attack, yet, still no medical attention. But, only deadly
denials, deridings, and dismissals by Defendants. Which, Defendant HONG, furthered, by delaying
with talking, rather than rightly acting immediately. In fact, the Defendants caused serious trauma
injuries, and, Defendants knew urgent medical care was long needed for Plaintiff. Eventually, after
pictures, put downs, pointing fingers by Defendants at Plaintiff, in order to publicly blame, frame
and shame, the so-called medical attention was called. But, only tokenly, as if Plaintiff was totally
undeserving. Paramedics came on scene.

F. Also, during the angry assault against Plaintiff, and, Defendants justifying seriously injuring
Plaintiff, Defendant GRANT shouted in the open air that Plaintiff was "a serial killer." What!?
Malicious public lie(s): which was the setting for all else by Defendants. Even, bias based
"business", "why you wear this (or that)?"

G. Again, Paramedics on scene. Started their evaluation without observing privacy, violating
HIPAA. Plaintiff immediately requested privacy, in compliance with HIPAA. Paramedics were
agitated and angry. Yet, still moved the obvious, and, seriously injured innocent Plaintiff from front
stairs to back private area of ambulance, closing the door behind us. During this move --- done in
agreement amongst Defendants, GRANT broadcasted by shouting into open air, replying to angry
paramedics query regarding the cause of innocent Plaintiff's serious injuries, "he was riding a bike."

Not true.

5
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
oO FSF TF NHN WO BF WY NHN =

Ny hS BN KB KH HB HO HV KH —  §— = 2 Se eel ee eS lUc Eh lh
ao NHN DN UO Se We HBO Rl lUWDlUlUlUlCUCNCOlUClClCOCUlUNLUlUMGDNUUlUlUN CULL CD

H. The malicious lies, undue influence, and, conspiracy continued. Afterwards, nearby public
third parties said they heard this, and, more. So, Plaintiff's was, and now, hatefully shunned, face
isolation and attacks, unto this day. Even, by biases, for example, of recent denied city police
services, and, recent retaliations against Plaintiff by police, and, other city of Berkeley services. So,
collateral damages mount.

I. These malicious falsehoods, was compounded by retaliatory lies of Defendant DOE
Paramedics/EMT's about Plaintiff's true medical status. Defendants DOE Paramedic/EMTs
deceit fully determined, by only but seeing handcuffed innocent seriously trauma injured patient, the
Plaintiff, for merely seconds privately, then, opened the door, broadcasting aloud, into the open air
from atop of the ambulance to the public, and, publicly situated Defendant police, that Plaintiff was
"playing a game." Another malicious lie! Violating Plaintiffs privacy and direct requests. So,
Plaintiff was illegally refused immediately needed medical attention, including, very important
sexual abuse/battery, and, gender violence based medical help.

J. Plaintiffs pleas about numerous wrongs in this incident by Defendants was maliciously
refused and rejected, the same way as before, when Plaintiff earlier asked for a city police superior
official. Then, who the Defendants had publicly agreed with, and promise given Plaintiff to speak
with, if Plaintiff agreed to come to superior's office, and be detained for three hours or less. So,
Plaintiff agreed, under these terms. But, Defendants broke agreement and promise. Plaintiff was
booked, jailed, not getting any terms as agreed or promised. But more lies, injuries -- led by, and
taken to jail by, Plaintiff's assailants, Defendants GRANT and LOELIGER. Defendant HONG met
us later at the police parking lot. Where Defendants threatened sending Plaintiff to "Santa Rita", a
repeated threat. And, where Defendants refitted previous illegally taken Plaintiff's belongings onto
seriously injured and hurting handcuffed innocent Plaintiff, as if to hide Plaintiff's horrible sexually
battered state, before entering jail, and cameras.

K. Bait and switch medical fraud: factual urgent physical medical needed, and requested. But,
by Defendants cruel and punishing deceitfulness, switched to fictional mental health matter at the

jail, when not needed, in no form nor fashion. Only to penalize maliciously Plaintiff.

6
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
Oo Oo SF NH DH LS WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

L. Urgent need: physical medical care. But, wrongly given: psych hold. And, no privacy, on
both fronts. Booked by cruelty and mockings. No regard by jailers, re: Pl handcuffs worsen injuries,
including, when first questioned. Worsened also by mockery during jailers dragging from holding
cell, to more questionings, to booking area, to more undressings, to fingerprintings, to documents
processings, to more fingerprintings --- because of Defendant jailers mistake, to cell, without
Plaintiff's shoes on hard cold bare concrete floor, by Plaintiff's seriously injured body parts, with no
regards to Plaintiff's pain and suffering. But mocked: e.g., when ask Defendant jailors for help with
clothes, derisively said, "you put them on didn't you?" This cruelty amongst others, but not limited
to being behind bars, and bedded, before bailed: e.g., being bodily reinjured. No sanitary food as
needed (served in unsanitary open items). No water. No shoes. No phone call. No agreement terms
upheld, although promised. No needed medical care. Forced documents signings. Forced questions.
Forced, threatened, and/or deceived into all actions -- even when bailed, forced signing as shoved in
injured back to jail exit, and all agreements.

M. This unjust ordeal, part and parcel of Defendants stalkings or harassment/pre-text stops
campaign, e.g., sample range of many occasions, that had no lawful cause:

1) Weekday midday, near University Avenue/6th Street Berkeley, CA, police motorcyclist
raced and roared towards, to follow Plaintiff crossing the street to meet female friend.

2) Weekday afternoon, near San Pablo Avenue/Ashby, Berkeley, CA, police car u-turned to
follow Plaintiff crossing the street to meet male friend.

3) Weekday afternoon, near Sacramento/University, Berkeley, CA, police car passed across the
street from Plaintiff, parked and watched as Plaintiff meet female friend.

4) Weekday afternoon, near San Pablo Avenue/University, Berkeley, CA, police car watched
Plaintiff while meeting with male friend.

5) Weekend night, near San Pablo Avenue/ Ashby, Berkeley, CA, police SUV slowly followed
a few blocks as Plaintiff walked, talked with male friend.

6) Weekday midmorning, near Sacramento/ University Avenue, Berkeley, CA, police SUV
stopped to watch Plaintiff meeting female friend.

7) Weekday afternoon, near MLK Jr Way/University Avenue, Berkeley, CA, police cyclist u-

7
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES

 
e WwW

Oo CO JF DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

turned to follow several blocks after Plaintiff had crossed the street to meet male friends.

N. Plaintiff is informed and believes and thereon alleges that BERKELEY, and DOES 26-50,
inclusive, breached their duty of care to the public in that they have failed to discipline Defendants
and DOES 1-25 inclusive, for their respective misconduct and involvement in the incident described
herein. Their failure to discipline Defendants and DOES 1-25 inclusive, demonstrates the existence
of an entrenched culture, policy or practice of promoting, tolerating and/or ratifying with deliberate
indifference, the use of racial profiling, negligence, excessive force and the fabrication of official
reports to cover up Defendants and DOES 1-25 s inclusive, misconduct.

O. Plaintiff is informed, believes and thereon alleges that members of the BERKELEY
Police/Fire § Department, including, but not limited to Defendants and DOES 1-25 inclusive and/or
each of them, have individually and/or while acting in concert with one another used excessive,
arbitrary and/or unreasonable force against and racially profiled Plaintiff in a manner prohibited by
the United States Constitution.

P. Plaintiff is further informed, believes and therein alleges that as a matter of official policy —
rooted in an entrenched posture of deliberate indifference to the constitutional rights of persons who
live, work or visit the CITY of BERKELEY, BPD/BFD has allowed persons to be abused and
racially profiled by its employees including Defendants and DOES 1-25 and/or each of them,
individually and/or while acting in concert with one another.

Q. Plaintiff is further informed, believes and therein alleges that CITY OF BERKELEY is
inpossession of statistical data which confirms that CITY OF BERKELEY Police Officers
disproportionately stop and cite African American public for pre-textual violations ‘at arate greatly
disproportionate to the per capita representation of African Americans within the population of the
City of Berkeley. Plaintiff further alleges that despite being aware of the existence of racially biased
enforcement of pre-textual violationed ‘laws, Defendant BERKELEY has failed to remedy said
violations and/or retrain BERKELEY employees to prevent racially biased enforcement of laws.

R. Plaintiff is informed, believes and therein alleges that BPD/BFD employees exhibit a pattern
and practice of using racial profiling, negligence and excessive force against citizens and despite
theseincidents, none of the employees are ever found in violation of department policy, even under

8
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES

 
bo

mo CO NHN DH A FS WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

the most questionable of circumstances. BPD/BFD § failure to discipline or retrain any of the
involved employees is evidence of an official policy, entrenched culture and posture of deliberate
indifference toward protecting citizen $ rights and the resulting deaths and injuries is a proximate
result of BPD/BFD § failure to properly supervise its employees and ratify their unconstitutional
conduct.

S. Plaintiff is informed, believes and therein alleges that BERKELEY knew, had reason toknow
by way of actual or constructive notice of the aforementioned policies, culture, pattern and/or
practice and the complained of conduct and resultant injuries/violations.

T. Plaintiff is ignorant of the true names and capacities of Defendant Officers DOES 1
through25, inclusive, and therefore sue these Defendants by such fictitious names. Plaintiffs are
informed, believes, and thereon alleges that each Defendant so named is responsible in some
manner for the injuries and damages sustained by Plaintiffs as set forth herein. Plaintiffs will amend
their complaint to state the names and capacities of DOES 1-50, inclusive, when they have been
ascertained.

DAMAGES

13. A. Plaintiff was physically and emotionally injured and damaged as a proximate result of
egregious beating/sexual battery inflicted upon Plaintiff, including but not limited to: Defendants °
violation of Plaintiff $ federal civil rights under 42 U.S.C. 4983 and the First, Fourth, Eighth,
Fourteenth Amendment.

B. Plaintiff finds it necessary to engage the services of private counsel to vindicate Plaintiff's
rights under the law. Plaintiff therefore is entitled to an award of attorneys ‘fees and/or costs
pursuant to statute(s) in the event that they are the prevailing parties in this action under 42 U.S.C. §

1983, and 1988.

FIRST CAUSE OF ACTION
STALKING

(STALKING UNDER CALIFORNIA CIVIL CODE §1708.7)
(Against all defendants)

14. A. Plaintiff realleges and incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as though fully set forth herein.

B. Defendants engaged in a pattern of conduct with the intent ofalarming or harassing Plaintiff ‘

9
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
o CO NHN DBO HW FF WD NH —

SS Db NH BH WH HO HK LH NO KF = =| | Fe FEF EF Eel Ol
o I NH A F&F WHS NO =| OD OBO 6B ITD DH A FF We YY |

s and related parties, and in particular, private relationships.

C. Defendants knowingly and willfully directed harassment at private relationships for the
purpose of alarming, tormenting, or terrorizing Plaintiff and these actions served no legitimate
purpose.

D. Defendants ‘actions included credible threats against Plaintiff through following by harassing
in transportation devices, including cars, cycles, and SUV's.

E. As aresult of this pattern of conduct, Plaintiff $ and relationships, including privately related,
reasonably feared for their physical safety and suffered emotional distress.

F. Defendants are sued in their official capacity.

15. Pursuant to Government Code section 815.2(a), defendant BERKELEY is liable for any and
all wrongful acts hereinafter complained of committed by any of BERKELEY'S employees or
agents, including but not limited to OFFICER GRANT, OFFICER LOELIGER, SGT. HONG and
DOES.

16. As a direct and legal result of defendants' tortious and unlawful conduct plaintiff suffered
catastrophic physical injuries and emotional distress, including anguish and fear to an extent and in
an amount to be proven at trial.

17. Defendants acted with malice and with the intent to harm plaintiff. Therefore, plaintiff is
entitled to an award of punitive damages for the purpose of punishing defendants and to deter them

and others from such conduct in the future.

SECOND CAUSE OF ACTION
ASSAULT And BATTERY
(Against all Defendants)

18. Plaintiff realleges and incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

19. On or about January 27, 2018, OFFICER GRANT, OFFICER LOELIGER, SGT. HONG
and DOES acted with the intent to make and did make harmful contacts with, and/or did cause
harmful contacts to be made with Plaintiff's body. OFFICER GRANT, OFFICER LOELIGER, SGT.
HONG and DOES their conduct intended to cause, and did cause, plaintiff great apprehension of
harmful contact with Plaintiff person. OFFICER GRANT, OFFICER LOELIGER, SGT. HONG

10
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES

 
bo

Oo Oo YN A HW B&B WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

and DOES are sued in their official capacity.

20. Pursuant to Government Code section 815.2(a), defendant BERKELEY is liable for any and
all wrongful acts hereinafter complained of committed by any of BERKELEY employees or agents,
including but not limited to OFFICER GRANT, OFFICER LOELIGER, SGT. HONG and DOES.

21. At no time did Plaintiff directly or indirectly consent to the use of physical force against him
by the defendants.

22. As a legal result of defendants’ actions, Plaintiff was physically, mentally and emotionally
injured, lost earning capacity, income and/or resources and/or wages, and incurred medical bills, all
to an extent and in an amount subject to proof at trial.

23. Defendants acted with malice and with the intent to harm Plaintiff. Therefore, Plaintiff is
entitled to an award of punitive damages for the purpose of punishing defendants and to deter them

and others from such conduct in the future.

THIRD CAUSE OF ACTION
VIOLATION OF CIVIL RIGHTS
(Civ. Code, §51.7(a).)
(Against all defendants)

24. Plaintiff realleges and incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

25. Civil Code section 51.7(a) provides in pertinent part that "all persons within the jurisdiction
of this state have the right to be free from any violence, or intimidation by threat of violence,
committed against their persons or property because of their race, color, religion, ancestry, national
origin ... [or] age."

26. Plaintiff at all times mentioned herein was a person within the jurisdiction of this state
within the meaning of section 51.7(a). By their pattern and practice of using excessive force in the
detention and arrest of African ancestry suspects, defendants denied plaintiff, of African ancestry,
the right to be free from violence or intimidation because of his race, ancestry, color and national
origin. Plaintiff has therefore been damaged in his civil rights in violation of Civil Code section
51.7(a).

27. The reason for defendants' actions, including OFFICER GRANT, OFFICER LOELIGER,

and SGT. HONG and DOES who are sued in their official capacities, in using excessive

ul
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES
me Wi bh

Oo CO SS HR WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

force/sexual assault in the detention and arrest of Plaintiff was to interfere with Plaintiff's civil rights
protected under Civil Code section 51.7.

28. As a direct and legal result of defendants’ use of excessive force/sexual assault on Plaintiff
as alleged herein, plaintiff has suffered injuries and damages in an amount to be proven at trial.

29. Furthermore, as a result of defendants' tortious conduct, Plaintiff is entitled to a statutory
civil penalty of $25,000 and to attorney's fees, pursuant to Civil Code section 52(b).

30. Defendants’ tortious conduct was willful and malicious; therefore, Plaintiff is entitled to

punitive damages as determined by the court.

FOURTH CAUSE OF ACTION
VIOLATION OF CIVIL RIGHTS
(42 U.S.C., §1983.)
(Against all Defendants)

31. Plaintiff realleges and incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

32. This cause of action arises under 42 United States Code section 1983 and the First, Fourth
and Fourteenth Amendments to the Constitution of the United States.

33. Acting under color of state law as law enforcement or public servant officers, defendants,
OFFICER GRANT, OFFICER LOELIGER, SGT. HONG, and DOES who are sued in their
individual capacities, deprived plaintiff of his rights, privileges and immunities secured under the
First, Fourth and Fourteenth Amendments of the Constitution of the United States and under 42
United States Code section 1983. In particular, plaintiff suffered injury to his constitutionally
protected rights to freedom of speech and association, to be secure in his person from unreasonable
search and seizure, free from excessive use of force by defendants, and free from governmental
abuse of its power. Including, but not limited to: Retaliation; denial of medical attention; conspiring
to interfere/violate civil rights; fraud and deceit; false imprisonment; undue influence; honest
services fraud; invasion of privacy-intrusion upon seclusion; and, medical battery and/or
malpractice.

34. Plaintiff alleges on information and belief that BERKELEY has a pattern and practice of
using excessive force in the detention and arrest of suspects generally. But for BERKELEY'S

pattern and practice of using excessive force in the detention and arrest of suspects generally and

12
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES

 
no

sD

10
11
12
13
14
1S)
16
17
18
19
20
21
22
23
24
25
26
27
28

BERKELEY'S pattern of inadequate hiring, selecting, supervising, training, disciplining, controlling
and reviewing of the activities of all officers in its employ, Plaintiff would not have suffered
deprivation of his federally protected rights. Furthermore, defendants have demonstrated deliberate
indifference to Plaintiff's federally protected rights.

35. As a direct and legal result of defendants’ violation of Plaintiff's constitutional rights as
alleged herein, Plaintiff suffered physical and emotional injuries, loss of employment income and
earming capacity.

36. Pursuant to 42 United States Code section 1988, Plaintiff is entitled to special and general
damages to an extent and in an amount subject to proof at trial, to costs and to attorney's fees as may

be determined by the court.

FIFTH CAUSE OF ACTION
VIOLATION OF THE 8TH AMENDMENT
(42 U.S.C. §1983)

(Against all defendants)

37. Plaintiff realleges and incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

38. Defendants owed a duty to Plaintiff to avoid harming during Plaintiffs' detention and arrest.
Defendants ’ conduct constituted cruel and unusual punishment. The above described conduct
amounted to ‘deliberate indifference “to Plaintiff § rights and well-being.

39. Moreover, the use of excessive force by Defendants violated the Eighth Amendment
prohibition against cruel and unusual punishment, because the force was not used in a good faith
effort to maintain or restore order, but was done maliciously or sadistically for the very purpose of
causing harm.

40. As a legal result of defendants’ wrongful conduct, Plaintiff has sustained general damages to

an extent and in an amount subject to proof at trial.

SIXTH CAUSE OF ACTION
DENIAL OF MEDICAL ATTENTION
(42 U.S.C. $983)

(Against all defendants)

41. Plaintiff realleges and incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint as though fully set forth herein. Except for any and all allegations of

13
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES
, Ww bh

oO CO ~F HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

intentional, malicious, extreme, outrageous, wanton, and oppressive conduct by defendants, and any
and all allegations requesting punitive damages.

42. Police, fire officers, including Defendants, have a duty to use reasonable care to prevent
harm or injury to others, including a duty to address the medical needs of pretrialdetainees. In doing
the acts complained of, Defendants, and each of them, acted under color of state law to deprive
Plaintiff of urgently needed medical care in violation of his rights, under the Due Process Clause of
the Fourteenth Amendment, to receive necessary medical attention while incarcerated by Defendant
CITY OF BERKELEY.

43. Defendants breached this duty of care. Upon information and belief, the actions and
inactions of Defendants were made with deliberate indifference and/or reckless disregard, including
but not limited to:

a) the failure to provide prompt/proper medical care to Plaintiff;

b) the failure to properly train and supervise employees, both professional and non-

professional, including Defendants;

c) the failure to ensure that adequate numbers of employees with appropriate

education and training were available to meet the needs of and protect the rights

of Plaintiff;

d) the deliberate indifference to the handling of evidence and witnesses; and

e) the negligent communication of information during the incident.

44. Asan actual and proximate result of said defendants ‘conduct, Plaintiff suffered injuries and
damages as set forth herein.

45. WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

SEVENTH CAUSE OF ACTION
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

(Civ. Code, §1714)
(Against all defendants)

46. Plaintiff realleges and incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.
47. Defendants had a duty to exercise reasonable care toward plaintiff so as not to inflict

injuries on plaintiff while arresting and detaining Plaintiff.

i4
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
No

Ww

Oo fo Ss NH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

48. Pursuant to Government Code section 815.2(a), defendant BERKELEY is liable for any and
all wrongful acts hereinafter complained of committed by any of BERKELEY'S employees or
agents, including but not limited to OFFICER GRANT, OFFICER LOELIGER, SGT. HONG and
DOES.

49. Defendants knew or should have known their failure to exercise due care with regard to
detention, assault and sexual assaulting/abusing of Plaintiff would cause Plaintiff severe emotional
distress.

50. OFFICER GRANT, OFFICER LOELIGER, SGT. HONG and DOES, who are sued in their
official capacity, breached that duty by sexual assaulting Plaintiff.

51. As a legal result of Defendants’ negligent conduct, Plaintiff has suffered and continues to
suffer severe emotional distress, including but not limited to fright, nervousness, worry,
mortification, shock, humiliation, indignity and physical pain to an extent and in an amount subject
to proof at trial.

52. As a legal result of defendants’ actions, plaintiff was physically, mentally and emotionally

injured, lost work time and income, and incurred medical bills.

EIGHTH CAUSE OF ACTION
NEGLIGENCE
FAILURE TO SUPERVISE AND TRAIN
(Gov. Code, $815.2)
(Against all defendants)

53. Plaintiff realleges and incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

54. Defendant BERKELEY owed a duty to Plaintiff to hire, select, supervise, train, discipline,
control and review the activities of all officers in its employment.

55. Defendant BERKELEY breached its duty to Plaintiff, pursuant to Government Code section
815.2, by failing to properly hire, select, supervise, discipline, train, control and review such
employees and by permitting Defendants to engage in the conduct herein alleged.

56. Defendant BERKELEY knew, or should have known, that without proper supervision and
training. conduct such as that alleged herein was foreseeable. Defendant BERKELEY knew, or

should have known, that Plaintiff would be injured and damaged by the wrongful acts alleged in this

15
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES

 
No

> WW

oO OF SN OHO MN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

complaint that were permitted to occur in contravention of public policy and of Plaintiff's legal
rights.

57. BERKELEY'S negligent action in failing to properly hire, select, supervise, discipline, train,
control and review their employees were the direct, actual, and legal cause of Plaintiff's injuries.
Plaintiff has suffered bodily injury and emotional distress as a result of Defendants’ wrongful
conduct alleged herein.

58. As aresult of Defendant's wrongful conduct, Plaintiff has sustained damages to an extent

and in an amount to be proven at trial.

NINTH CAUSE OF ACTION
VIOLATION OF CIVIL RIGHTS
(CALIFORNIA CIVIL CODE SECTION 52.1)
(Against all Defendants)

59. Plaintiff realleges and incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

60. This cause of action arises under California Civil Code section 52.1.

61. Acting under color of state law as law enforcement or public servant officers/officials,
defendants, OFFICER GRANT, OFFICER LOELIGER, SGT. HONG, and DOES who are sued in
their individual capacities, interfered by threat, intimidation and coercion, and attempted to interfere
by threat, intimidation and coercion, with the exercise and enjoyment by plaintiff of rights secured
by the Constitution or laws of the United States, or rights secured by the Constitution or laws of the
State of California.

62. Plaintiff alleges on information and belief that BERKELEY has a pattern and practice of
using excessive force in the detention and arrest of suspects generally. But for BERKELEY'S
pattern and practice of using excessive force in the detention and arrest of suspects generally and
BERKELEY'S pattern of inadequate hiring, selecting, supervising, training, disciplining, controlling
and reviewing of the activities of all officers in its employ, Plaintiff would not have suffered
deprivation of his federally and state protected rights. Furthermore, Defendants have demonstrated
deliberate indifference to Plaintiff's federally and state protected rights.

63. As a direct and legal result of Defendants' violation of Plaintiff's constitutional rights as

alleged herein, Plaintiff suffered physical and emotional injuries, loss of employment income and

16
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES
nM & Ww bd

oO CO ss NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

eaming capacity.
64. Pursuant to California Civil Code section 52.1, Plaintiff is entitled to special and general
damages to an extent and in an amount subject to proof at trial, to costs and to attorney's fees as may

be determined by the court.

TENTH CAUSE OF ACTION
SEXUAL BATTERY IN VIOLATION OF CAL. CIV. CODE §1708.5
(Against all Defendants)

65. Plaintiff reallege and incorporate by reference the allegations contained in the preceding
paragraphs of this Complaint as though filly set forth herein.

66. Cal. Civ. Code §1708.5(a)(1) states that a person commits sexual battery when that person
"Ta]ets with the intent to cause a harmful or offensive contact with an intimate part of another, and a
sexually offensive contact with that person directly or indirectly results." Section 1708.5(d) further
defines "intimate part" to include "the sexual organ, anus, groin, or buttocks of any person."

67. Cal. Civ. Code §1708.5(f) defines "offensive contact" to mean contact that offends a
reasonable sense of personal dignity (Cal. P.C. §§220, 289, 422.6).

68. Cal. Civ. Code §1708.5(b) provides that "[a] person who commits a sexual battery upon
another is liable to that person for damages, including, but not limited to, general damages, special
damages, and punitive damages."

69. Defendant's act of sexual abuse against Plaintiff intimate parts was an act of sexual battery
against Plaintiff, and entitles Plaintiff to appropriate remedies. Defendant's sexual battery against
Plaintiff was a direct and proximate cause of harm to Plaintiff. As a direct and proximate result of
Defendant's sexual battery against Plaintiff, Plaintiff has suffered past and future general damages,
and past and future special damages in an amount according to proof at trial.

70. The aforementioned conduct by Defendants was willful, wanton, and malicious. At all
relevant times, Defendants acted with conscious disregard of the Plaintiff's rights and feelings.
Defendants also acted with the knowledge of or with reckless disregard for the fact that their
conduct was certain to cause injury and/or humiliation to the Plaintiff. Plaintiff is further informed
and believes that Defendants intended to cause fear, physical injury and/or pain and suffering to the

Plaintiff. By virtue of the foregoing, the Plaintiff is entitled to recover punitive and exemplary

17
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES
Oo ;C& SF BH A FR Ww LO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

damages from Defendants according to proof at trial.

ELEVENTH CAUSE OF ACTION
GENDER VIOLENCE IN VIOLATION OF CAL. CIV. CODE §52.4
(Against All Defendants)

71. Plaintiff repeats and realleges by reference each and every allegation contained hereinabove
and incorporates the same herein as though fully set forth herein.

72. Cal. Civ. Code §52.4(c) defines "gender violence" as: (1)one or more acts that would
constitute a criminal offense under state law that has as an element the use, attempted use, or
threatened use of physical force against the person or property of another, committed at least in part
based on the gender of the victim, whether or not those acts have resulted in criminal complaints,
charges, prosecution, or conviction. (2)A physical intrusion or physical invasion of a sexual nature
under coercive conditions, whether or not those acts have resulted in criminal charges, complaints,
charges, prosecution, or conviction. (Cal. Pen. Code §§220, 289, 422.6, 646.9)

73. As alleged hereinabove, on or about January 27, 2018, each Defendant acted to aid, abet,
and/or conspire with the other to violate Cal. Civ. Code 852.4. The Defendants committed acts of
gender violence upon the Plaintiff through the use, attempted use, or threatened use of physical
force against Plaintiffs' person, committed at least in part based on Plaintiff's gender.

74. As alleged herein, on or about January 27, 2018, each Defendant acted to aid, abet, and/or
conspire with the other to violate Cal. Civ. Code §52.4 so that he or she engaged in a physical
intrusion or physical invasion of a sexual nature under coercive conditions.

75. The aforementioned conduct by Defendants was willful, wanton, and malicious. At all
relevant times, Defendants acted with conscious disregard of the Plaintiff's rights and feelings.
Defendants also acted with the knowledge of or with reckless disregard for the fact that their
conduct was certain to cause injury and/or humiliation to the Plaintiff. Plaintiff is further informed
and believes that Defendants intended to cause fear, physical injury and/or pain and suffering to the
Plaintiff. By virtue of the foregoing, the Plaintiff is entitled to recover punitive and exemplary

damages from Defendants according to proof at trial.

TWELFTH CAUSE OF ACTION
DISCRIMINATION BASEDON PROTECTED CHARACTERISTICS OR STATUS
Cal. Civ. Code §§51(b) and 52(a)

PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES

 
Oo CO SJ B® Hm BF BD NHN —

BR BO NI KO KO DQ RO RD ORO et
ao NN DBO UH FP WD NY KK COS CO BOB SI DBO HW Be Ww NO —& BS

(Against all Defendants)

76. Plaintiff reallege and incorporate by reference the allegations contained in the preceding
paragraphs of this complaint, as though fully set forth herein.

77, Section 51(b) of the Cal. Civil Code Provides: "All persons within the jurisdiction of this
state are free and equal, and no matter what their ... age, race, sexual orientation ... are entitled to the
full and equal accommodations, advantages, facilities, privileges, or services in all business
establishments of every kind whatsoever." Cal. Civ. Code $1(b). Section 51(e)(7) further defines
sexual orientation as “heterosexuality, homosexuality, and bisexuality." Cal. Civ. Code §51(e)(7).
Cal. Gov't Code §12926(s).

78. For purposes of Civil Code §51(b) "the term business establishment’ [is] used in the
broadest sense reasonably possible. Harris v. Mothers Against Drunk Driving (1995) 40
Cal.App.4th 16, 21 (quoting O'Connor v. Village 27 Green Owners Assn. (1983) 33 Cal.3d 790, 795)
as modified (Nov. 30, 1995). "The term ‘business’ embraces everything about which one can be
employed, and it is often synonymous with 'calling, occupation, or trade" Id. (quoting 0 ‘Connor,
233 Cal.3d at 795). It is thus clear that a public safety facility or likewise at which public servant
personnel serve the public to sustain their livelihood constitutes a "business establishment” under
Civil Code §51(b).

79. Section 52(a) of the California Civil Code provides: "Whoever denies, aids or incites a
denial, or makes any discrimination or distinction contrary to Section 51 ... is liable for each and
every offense for the actual damages, and any amount that may be determined by a jury, or a court
sitting without a jury."

80. Defendants discriminated against Plaintiff in violation of Civil Code §§51(b) and 52(a) by
refusing to submit process as a trauma care/sexual assault victim case to the District Attorney
pursuant to standard procedure, and by calling Plaintiff's falsehoods, in words and deeds, and, to
subject Plaintiffs' affairs to the same, so as to assassinate Plaintiff's character in response to
Plaintiffs' inquiries regarding the Defendant's misconduct and wrongs in this matter. Defendants’
conduct violated §§51(b) and 52(a) of the Civil Code because their unfavorable treatment of

Plaintiff was premised on Plaintiff's protected status.

19
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
on NY HR Ww FF HD HO eS

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

81. As a direct and proximate result of the tortious, unlawful, and wrongful acts of Defendants,
Plaintiff has suffered past and future special damages and past and future general damages in an
amount according to proof at trial. Plaintiff has been damaged emotionally and financially,
including but not limited to emotional suffering from emotional distress and ridicule.

82. In engaging in the conduct as hereinabove alleged, Defendants acted with malice, fraud, and

oppression and/or in conscious disregard of Plaintiff's health, rights, and wellbeing, and intended to
subject Plaintiff to unjust hardship, thereby warranting an assessment of punitive damages in an

amount sufficient to punish Defendants and deter others from engaging in similar conduct.

THIRTEENTH CAUSE OF ACTION
PUBLIC DISCLOSURE OF PRIVATE FACT
(Against all Defendants)

83. Plaintiff reallege and incorporate by reference the allegations contained in the preceding
paragraphs of this complaint, as though fully set forth herein.

84. Defendants publicized, or caused such, private information concerning Plaintiff by
disclosing the details to which Plaintiff was subjected to the public.

85. Due to the fact that the crime of sexual assault causes great trauma to its victims, that this
crime involves the most private and intimate parts of the human body, and that disclosure of the
details of an instance of sexual assault tends to expose the victim of the assault to shame,
embarrassment, and obloquy, a reasonable person in Plaintiff's position would consider the
disclosure of the details of the sexual assault to which Plaintiff was subjected to be highly offensive.

86. Due to the highly sensitive nature of information related to the crime of sexual assault,
Defendants knew—or else acted with reckless disregard for the fact—that his disclosure of the
details of the sexual assault to which Plaintiff was subjected would be highly offensive to a
reasonable person.

87. Defendants made their disclosures regarding the sexual assault to which Plaintiff was
subjected to Plaintiff's community, and to the general public, even though neither had any legitimate
interest in or concern for the information disclosed.

88. Defendant's disclosure of the details of the sexual assault to which Plaintiff was subjected

was a direct and proximate cause of harm to Plaintiff. As a direct and proximate result of

20
PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
wan Be we NY

oO CO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Defendant's disclosure, Plaintiff has suffered past and future damages in an amount according to
proof at trial.

89. Defendant's wrongful conduct, alleged hereinabove, was willful, wanton, malicious, and
oppressive in that Defendants intentionally disclosed private facts about Plaintiff for the purpose of
harming and injuring Plaintiff. This conduct, therefore, justifies the awarding of punitive damages

in an amount sufficient to punish Defendants and deter others from engaging in similar conduct.

FOURTEENTH CAUSE OF ACTION
FALSE LIGHT
(Against all Defendants)

90. Plaintiffs reallege and incorporate by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

91. Defendants painted Plaintiff as an immoral and criminally deviant individual who was
responsible for the attack that Plaintiff suffered when Defendants made their improper disclosures of
the details of the sexual assault to which Plaintiff was subjected to Plaintiff's community and/or to
the general public.

92. In so characterizing Plaintiff, Defendants presented Plaintiff in a false light that would be
highly offensive to a reasonable person in Plaintiffs’ position.

93. Defendants knew that the manner in which they characterized Plaintiff during their
disclosures about Plaintiff would create false and offensive impressions about Plaintiff, or else they
should have known this or they acted with reckless disregard for the possibility that their disclosures
would create false and offensive impressions about Plaintiff.

94. Defendants presentation of Plaintiff in a false and offensive light, in words and deeds, was a
direct and proximate cause of harm to Plaintiff. As a direct and proximate result of Defendants
disclosure, Plaintiff has suffered past and future damages in an amount according to proof at trial.

95. Defendants wrongful conduct, alleged hereinabove, was willful, wanton, malicious, and
oppressive in that Defendants intentionally cast Plaintiff in a false and offensive light for the
purpose of harming and injuring Plaintiff. This conduct, therefore, justifies the awarding of punitive
damages in an amount sufficient to punish Defendants and deter others from engaging in similar

conduct.
FIFTEENTH CAUSE OF ACTION
21

 

PLAINTIFFS' FIRST AMENDED COMPLAINT FOR DAMAGES
Oo CO ~TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DEFAMATION
(Against all Defendants)

96. Plaintiff reallege and incorporate by reference the allegations contained in the preceding
paragraphs of this Complaint as though fully set forth herein.

97. Defendants unprivileged communications, in words and deeds, spread false and injurious
information regarding Plaintiff by stating to Plaintiff's general public and Plaintiff's community
supporters that Plaintiff was immoral and unfit for duty-of-care/civil rights, when in actuality
Plaintiff was an upstanding person with a respected record in the community.

98. Plaintiff is an upstanding citizen with a respected or of good reported reputation in the
community. Defendants false communications concerning Plaintiff tended to injure Plaintiff's
reputation by painting Plaintiff as unfit for any due process, professional standard of care or civil
rights.

98. The fact that the above-referenced false communications painted Plaintiff as unfit for
Plaintiff's civil rights or any professional duty-of-care renders the communications slander per se,
but nevertheless, Plaintiff has suffered actual damages as a result of the false communications in the
form of shame, humiliation, isolation, discrimination, hostilities, and embarrassment, at least.

99, Defendant's acts of making false and injurious communications, in words and deeds, about
Plaintiff constitutes the tort of Defamation under the laws of this State. Defendant's defamations of
Plaintiff's character was a direct and proximate cause of harm to Plaintiff. As a direct and proximate
result of Defendant's defamations, Plaintiff has suffered past and future general damages, and past
and future special damages in an amount according to proof at trial.

100. Defendant's wrongful conducts, alleged hereinabove, was willful, wanton, malicious, and
oppressive in that Defendants intentionally defamed Plaintiff for the purpose of harming and
injuring Plaintiff. These conducts, therefore, justifies the awarding of punitive damages in an

amount sufficient to punish Defendants and deter others from engaging in similar conducts.

JURY DEMAND
WHEREFORE, Plaintiff hereby demands a jury trial.

PRAYER

WHEREFORE, plaintiff prays judgment against the defendants, and each of them, as follows:

22
PLAINTIFFS’ FIRST AMEN DED COMPLAINT FOR DAMAGES

 
oOo SS SN BO A BP YD) BO

—
Oo

11
12
13
14

15

16
17
18
19
20
21
22
23
24
25
26
27
28

1. For general damages for pain and suffering;

2. For special damages for costs of medical treatment and loss of future earning
capacity;
3. For attorney's fees and costs of suit pursuant to 42 United States Code section 1988,

Code of Civil Procedure section 1021.5, and Civil Code sections 52 and 52.1;
4. For punitive damages pursuant to Code of Civil Procedure section 3294, Civil Code
sections 52 and 52.1, and 42 United States Code section 1988;

5. For a civil penalty of $25,000 pursuant to Civil Code section 52;

 

6. For such other and further relief as the court may deem proper.
DATED: September 24, AD. 2019 Oy
A. Bolton
In Pro Per
23

 

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES
